DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “external devices” in Claim 1 and “home IoT devices” in Claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. US 2009/0194137 (hereafter Friedman et al.).

Regarding Claim 1, Friedman et al. teaches:
1. A method for operating a robot cleaner (service robot 100, 200, or 300), comprising: 
defining a cleaning target area (Paragraph [0108] - As will be appreciated by those skilled in the art, various devices and approaches can be used to configure the robot with location awareness. For example, the robot could have a map stored therein and track its own movements relative to the map. The robot could be navigated around the facility to acquire the map--called "training."); 
identifying a user's location (Paragraph [0110] - In step 802 people census data is accumulated and Paragraph [0111] - The model can indicate times and locations of people in the facility and/or areas therein to be serviced) and a type of the user's behavior (Paragraph [0116] - In any case, the scheduling data for people in the facility is accumulated), based on at least one of a sensor signal from one or more sensors disposed in the robot cleaner (Paragraph [0110] - the robot can be configured with sensors that can sense the presence of people, e.g., motion detectors, acoustic sensors, cameras, light sensor, and so on, or some combination thereof), a sensor signal from one or more external devices, or operation state information from the one or more external devices (Paragraph [0115] - a method for controlling a service robot using digital calendars. In this method the robot creates or tailors a work schedule based on the schedules of people in the facility to be serviced by the robot.); 
collecting life pattern information of the user including the user's location, the type of the user's behavior, and timestamps each associated therewith, wherein the life pattern information is collected during the time period of one day or more (Paragraph [0110] - The robot can be configured to make observations over time, collecting data over multiple uses.  And Paragraph [0112] - The service schedule can be updated over time based on subsequently collected people census data or other relevant information. In one embodiment, the robot is configured to collect such people census information and to continually or periodically updated the statistical mode and service schedule); 
determining a cleaning schedule of the robot cleaner based on the collected life pattern information, wherein the cleaning schedule includes a cleaning time and a cleaning path, and the cleaning time is selected from the times when the user is absent in the cleaning target area (Paragraph [0115] - FIG. 10 is a flowchart 1000 of another embodiment of a method for controlling a service robot using digital calendars. In this method the robot creates or tailors a work schedule based on the schedules of people in the facility to be serviced by the robot. Paragraph [0116] - In step 1002 the robot queries digital calendars of facility people, e.g., as in a Microsoft Outlook.TM. calendar database. This can either be a pull-query or a push query, or a combination thereof. In any case, the scheduling data for people in the facility is accumulated. The scheduling data can also include resource scheduling data. For example, if a room, such as cafeteria, is closed or unscheduled from 2 pm to 5 pm, the information could be included. In step 1004 the robot's work schedule (or plan) is created and/or optimized based on such scheduling data. For example, if a cafeteria is closed from 2 pm to 5 pm the robot could schedule cleaning of that room during that time; if a conference is not booked for an during a particular day, the robot could vacuum that conference room during that time; if a building entrance is closed on weekends the robot could schedule cleaning on the weekend. Additionally, if a group of people working in the same location are scheduled to be at a meeting at a certain time, the robot could schedule cleaning of that location during the time when the people were at the meeting. As another example, if an individual was scheduled to be on vacation for a particular day, the robot could schedule the cleaning of that person's office on that day. In step 1006 the schedule is executed.  Paragraph [0117] - FIG. 11 is a flowchart 1100 of another embodiment of a method for controlling a service robot using people census information. In step 1102 people census data is accumulated, e.g., as described with respect to steps 804a and 804b of FIG. 8. In step 1104 statistical modeling can be performed using the accumulated people census data. The modeling can be performed by the robot, or in other embodiments the model can be downloaded to the robot. The model can indicate times and locations of people in the facility and/or areas therein to be serviced.  Paragraph [0118] - In step 1106 likely return times of people can be determined. For example, the model could show that some people leave for lunch at 11:30 am, and it could be predicted that those people will return by 1 pm. In step 1108 a robot service schedule or plan is created and executed by the robot. In step 1110 the robot stops work before the likely return of people, based on the determination in step 1106.  Paragraph [0119] - If the robot is interrupted it can stop and wait until the person or people leave. The robot can be configured to resume servicing the location thereafter); and 
operating the robot cleaner so as to perform cleaning in accordance with the determined cleaning schedule (performs servicing when people are not present as described in Paragraph [0115]-[0119]).  
	
Friedman et al. teaches the method claim limitations as presented, however, his disclosure is worded differently than the claim language used in the application.  Despite the difference in wording, it would have been obvious to one with ordinary skill in the art at the time of the invention that the methods cited disclosure from Friedman et al. meets the broadest reasonable interpretation with minimal obvious modifications to overcome any differences if necessary.  

Regarding Claim 5, Friedman et al. teaches:
5. The method of claim 1, further comprising grouping the collected life pattern information in accordance with a day of a week, wherein the life pattern information is collected during the time period of one week or more (Paragraph [0110] - The robot can be configured to make observations over time, collecting data over multiple uses.  And Paragraph [0112] - The service schedule can be updated over time based on subsequently collected people census data or other relevant information), 
wherein determining the cleaning schedule comprises determining the cleaning schedule of the robot cleaner based on a group of the life pattern information corresponding to the day of the week when cleaning will be performed (Paragraph [0110] - The robot can be configured to make observations over time, collecting data over multiple uses.  And Paragraph [0112] - The service schedule can be updated over time based on subsequently collected people census data or other relevant information. In one embodiment, the robot is configured to collect such people census information and to continually or periodically updated the statistical mode and service schedule and Paragraph [0115] - FIG. 10 is a flowchart 1000 of another embodiment of a method for controlling a service robot using digital calendars. In this method the robot creates or tailors a work schedule based on the schedules of people in the facility to be serviced by the robot. Paragraph [0116] - In step 1002 the robot queries digital calendars of facility people, e.g., as in a Microsoft Outlook.TM. calendar database. This can either be a pull-query or a push query, or a combination thereof. In any case, the scheduling data for people in the facility is accumulated. The scheduling data can also include resource scheduling data. For example, if a room, such as cafeteria, is closed or unscheduled from 2 pm to 5 pm, the information could be included. In step 1004 the robot's work schedule (or plan) is created and/or optimized based on such scheduling data. For example, if a cafeteria is closed from 2 pm to 5 pm the robot could schedule cleaning of that room during that time; if a conference is not booked for an during a particular day, the robot could vacuum that conference room during that time; if a building entrance is closed on weekends the robot could schedule cleaning on the weekend. Additionally, if a group of people working in the same location are scheduled to be at a meeting at a certain time, the robot could schedule cleaning of that location during the time when the people were at the meeting. As another example, if an individual was scheduled to be on vacation for a particular day, the robot could schedule the cleaning of that person's office on that day. In step 1006 the schedule is executed.  Paragraph [0117] - FIG. 11 is a flowchart 1100 of another embodiment of a method for controlling a service robot using people census information. In step 1102 people census data is accumulated, e.g., as described with respect to steps 804a and 804b of FIG. 8. In step 1104 statistical modeling can be performed using the accumulated people census data. The modeling can be performed by the robot, or in other embodiments the model can be downloaded to the robot. The model can indicate times and locations of people in the facility and/or areas therein to be serviced.  Paragraph [0118] - In step 1106 likely return times of people can be determined. For example, the model could show that some people leave for lunch at 11:30 am, and it could be predicted that those people will return by 1 pm. In step 1108 a robot service schedule or plan is created and executed by the robot. In step 1110 the robot stops work before the likely return of people, based on the determination in step 1106.  Paragraph [0119] - If the robot is interrupted it can stop and wait until the person or people leave. The robot can be configured to resume servicing the location thereafter).  

Regarding Claim 8, Friedman et al. teaches:
8. A computer-readable storage medium having a computer program stored thereon, wherein the computer program comprises instructions configured to perform the method according to claim 1, when executed by one or more processors (Claim 41 and Paragraph [0082]-[0083]).  

Regarding Claim 9, Friedman et al. teaches:
9. A robot cleaner (service robot 100, 200, or 300) comprising: 
one or more sensors (sensors 210); 
a driving wheel configured to move the robot cleaner on a floor (Paragraph [0004] - the cleaner moves in a single or a series of random or semi-random patterns around the floor and Paragraph [0082] - drive mechanism (not shown));  
a suction blower configured to suck air (Paragraph [0018] - The robotic cleaner can be a robotic vacuum cleaner); and 
a controller (Paragraph [0083] - The program modules can be executable by at least one processor to implement methods) configured to:   
define a cleaning target area based on a sensor signal from the one or more sensors and operation information of the driving wheel (Paragraph [0108] - As will be appreciated by those skilled in the art, various devices and approaches can be used to configure the robot with location awareness. For example, the robot could have a map stored therein and track its own movements relative to the map. The robot could be navigated around the facility to acquire the map--called "training."); 
identify a user's location (Paragraph [0110] - In step 802 people census data is accumulated and Paragraph [0111] - The model can indicate times and locations of people in the facility and/or areas therein to be serviced) and a type of the user's behavior (Paragraph [0116] - In any case, the scheduling data for people in the facility is accumulated) based on the sensor signal from the one or more sensors (Paragraph [0110] - the robot can be configured with sensors that can sense the presence of people, e.g., motion detectors, acoustic sensors, cameras, light sensor, and so on, or some combination thereof); 
collect life pattern information of the user comprising the user's location, the type of the user's behavior, and timestamps each associated therewith, wherein the life pattern information is collected during a time period of one day or more (Paragraph [0110] - The robot can be configured to make observations over time, collecting data over multiple uses.  And Paragraph [0112] - The service schedule can be updated over time based on subsequently collected people census data or other relevant information. In one embodiment, the robot is configured to collect such people census information and to continually or periodically updated the statistical mode and service schedule); 
determine a cleaning schedule of the robot cleaner based on the collected life pattern information, wherein the cleaning schedule comprises a cleaning time and a cleaning path, and the cleaning time is selected from the times when the user is absent in the cleaning target area (Paragraph [0115] - FIG. 10 is a flowchart 1000 of another embodiment of a method for controlling a service robot using digital calendars. In this method the robot creates or tailors a work schedule based on the schedules of people in the facility to be serviced by the robot. 
Paragraph [0116] - In step 1002 the robot queries digital calendars of facility people, e.g., as in a Microsoft Outlook.TM. calendar database. This can either be a pull-query or a push query, or a combination thereof. In any case, the scheduling data for people in the facility is accumulated. The scheduling data can also include resource scheduling data. For example, if a room, such as cafeteria, is closed or unscheduled from 2 pm to 5 pm, the information could be included. In step 1004 the robot's work schedule (or plan) is created and/or optimized based on such scheduling data. For example, if a cafeteria is closed from 2 pm to 5 pm the robot could schedule cleaning of that room during that time; if a conference is not booked for an during a particular day, the robot could vacuum that conference room during that time; if a building entrance is closed on weekends the robot could schedule cleaning on the weekend. Additionally, if a group of people working in the same location are scheduled to be at a meeting at a certain time, the robot could schedule cleaning of that location during the time when the people were at the meeting. As another example, if an individual was scheduled to be on vacation for a particular day, the robot could schedule the cleaning of that person's office on that day. In step 1006 the schedule is executed.  Paragraph [0117] - FIG. 11 is a flowchart 1100 of another embodiment of a method for controlling a service robot using people census information. In step 1102 people census data is accumulated, e.g., as described with respect to steps 804a and 804b of FIG. 8. In step 1104 statistical modeling can be performed using the accumulated people census data. The modeling can be performed by the robot, or in other embodiments the model can be downloaded to the robot. The model can indicate times and locations of people in the facility and/or areas therein to be serviced.  Paragraph [0118] - In step 1106 likely return times of people can be determined. For example, the model could show that some people leave for lunch at 11:30 am, and it could be predicted that those people will return by 1 pm. In step 1108 a robot service schedule or plan is created and executed by the robot. In step 1110 the robot stops work before the likely return of people, based on the determination in step 1106.  Paragraph [0119] - If the robot is interrupted it can stop and wait until the person or people leave. The robot can be configured to resume servicing the location thereafter); and 
operate the driving wheel and the suction blower so as to perform cleaning in accordance with the determined cleaning schedule (performs servicing when people are not present as described in Paragraph [0115]-[0119]).  

Friedman et al. teaches in Paragraph [0082] a drive mechanism (not shown).  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention for the drive mechanism include at least one driving wheel as claimed with the motivation to enable the disclosed movement across a floor.
Friedman et al. teaches “the controller configured to” claim limitations as presented, however, his disclosure is worded differently than the claim language used in the application.  Despite the difference in wording, it would have been obvious to one with ordinary skill in the art at the time of the invention that the operation cited disclosure from Friedman et al. meets the broadest reasonable interpretation with minimal obvious modifications to overcome any differences if necessary.  

Regarding Claim 10, Friedman et al. teaches:
10. The robot cleaner of claim 9, further comprising a network interface configured to communicate with one or more home IoT devices (Paragraph [0104] - [0104] Note that in some embodiments the robot can include the database. However, in other embodiments the robot could communicate over a wireless network with a database system within which such information can be stored.), 
wherein the controller is further configured to determine the user's location and the type of the user's behavior further based on at least one of the sensor signal or the operation state information from the one or more home IoT devices (Paragraph [0115] - a method for controlling a service robot using digital calendars. In this method the robot creates or tailors a work schedule based on the schedules of people in the facility to be serviced by the robot. Paragraph [0116] - In step 1002 the robot queries digital calendars of facility people, e.g., as in a Microsoft Outlook.TM. calendar database. This can either be a pull-query or a push query, or a combination thereof. In any case, the scheduling data for people in the facility is accumulated. The scheduling data can also include resource scheduling data).  

Regarding Claim 14, Friedman et al. teaches:
14. The robot cleaner of claim 9, wherein the controller is further configured to: 
group the collected life pattern information in accordance with a day of a week, wherein the life pattern information is collected during a time period of one week or more (Paragraph [0110] - The robot can be configured to make observations over time, collecting data over multiple uses.  And Paragraph [0112] - The service schedule can be updated over time based on subsequently collected people census data or other relevant information), and 
determine a cleaning schedule of the robot cleaner based on a group of the life pattern information corresponding to the day of the week when cleaning will be performed (Paragraph [0112] - The service schedule can be updated over time based on subsequently collected people census data or other relevant information. In one embodiment, the robot is configured to collect such people census information and to continually or periodically updated the statistical mode and service schedule and Paragraph [0115] - FIG. 10 is a flowchart 1000 of another embodiment of a method for controlling a service robot using digital calendars. In this method the robot creates or tailors a work schedule based on the schedules of people in the facility to be serviced by the robot. Paragraph [0116] - In step 1002 the robot queries digital calendars of facility people, e.g., as in a Microsoft Outlook.TM. calendar database. This can either be a pull-query or a push query, or a combination thereof. In any case, the scheduling data for people in the facility is accumulated. The scheduling data can also include resource scheduling data. For example, if a room, such as cafeteria, is closed or unscheduled from 2 pm to 5 pm, the information could be included. In step 1004 the robot's work schedule (or plan) is created and/or optimized based on such scheduling data. For example, if a cafeteria is closed from 2 pm to 5 pm the robot could schedule cleaning of that room during that time; if a conference is not booked for an during a particular day, the robot could vacuum that conference room during that time; if a building entrance is closed on weekends the robot could schedule cleaning on the weekend. Additionally, if a group of people working in the same location are scheduled to be at a meeting at a certain time, the robot could schedule cleaning of that location during the time when the people were at the meeting. As another example, if an individual was scheduled to be on vacation for a particular day, the robot could schedule the cleaning of that person's office on that day. In step 1006 the schedule is executed.  Paragraph [0117] - FIG. 11 is a flowchart 1100 of another embodiment of a method for controlling a service robot using people census information. In step 1102 people census data is accumulated, e.g., as described with respect to steps 804a and 804b of FIG. 8. In step 1104 statistical modeling can be performed using the accumulated people census data. The modeling can be performed by the robot, or in other embodiments the model can be downloaded to the robot. The model can indicate times and locations of people in the facility and/or areas therein to be serviced.  Paragraph [0118] - In step 1106 likely return times of people can be determined. For example, the model could show that some people leave for lunch at 11:30 am, and it could be predicted that those people will return by 1 pm. In step 1108 a robot service schedule or plan is created and executed by the robot. In step 1110 the robot stops work before the likely return of people, based on the determination in step 1106.  Paragraph [0119] - If the robot is interrupted it can stop and wait until the person or people leave. The robot can be configured to resume servicing the location thereafter).  

Allowable Subject Matter
Claims 2-4, 6, 7, 11-13, 15, and 16 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with human detection.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.